DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 09/02/2021 Applicant amended claim 1 and cancelled claim 4. Claims 1-3 and 5-19 are pending; claims 10-19 remain withdrawn from prosecution for reasons of record. Claims 1-3 and 5-9 are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 5, 6 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Motohashi et al. is withdrawn in view of the amendments to the claims.


New and maintained claim rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (cited previously).

The reference teaches that Vα24+T cells, which are NKT cells, are proliferated by CD14-positive cells in the presence of αGalCer (KRN7000). Patients underwent peripheral blood leukapheresis and PBMCs were separated by density gradient centrifugation. Thereafter, whole PBMCs were cultured with GM-CSF (800 U/ml of human GM-CSF and IL-2 (recombinant human IL-2). The whole culture was pulsed with 100 ng/ml specific ligand, αGalCer (KRN7000)) on the day before administration. After 7 or 14 days of cultivation, the cells were harvested (material and methods). Murine and human NKT cells are activated by a specific glycolipid Ag, α-galactosylceramide (αGalCer) in a CD1d-dependent manner (introduction).
It is obvious that the NKT cells that were activated had to be CD1d positive cells since the activation with αGalCer is performed in a CD1d- dependent manner.
On page 6 of the remarks regarding the previous rejection of the claims under 35 U.S.C. 102(a)(1), Applicant argued that the cells cultured in Motohashi et al. are whole PBMCs, which contain various kinds of cells in addition to CD14 positive CD1d positive cells and thus Motohashi et al. does not disclose the culturing of isolated CD14 positive CD1d positive cells as in the instant Application. The arguments were carefully considered and found persuasive for the anticipatory rejection. However, the claims are .

Claims 1-3 and 5-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of Tashiro et al. (both cited in the previous Office action) for reasons of record.
On page 7-8 of the remarks Applicant argues that: “… a person of ordinary skill in the art would have chosen to utilize CD56 positive cells or CD8 positive cells based on the disclosure of Kang et al., rather than isolated human CD14 positive CD1d positive cells as recited in the pending claims.”. The arguments were carefully considered but not found persuasive because the issue here is a method of manufacturing and not a method of future use. The fact is that the method of manufacturing was performed on mononuclear cells that comprise cells that are both CD14 and CD1d positive. The skilled artisan would have obtain a similar result following the teachings of Kang et al. and Tashiro et al. and then isolate the NKT by isolating them by methods known in the art.

Claims 7 and 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. in view of Tashiro et al. (both cited previously) for reasons of record.
On page 8 of the remarks Applicant argues that even if a person of ordinary skill in the art were to combine the disclosures of Motohashi et al. and Tashiro et al., the person of ordinary skill in the art would not have been provided with the present invention when a skilled artisan learns about the results of Motohashi et al. in a mixture, would be fully expecting success when performing the same method for isolated cells and Toshiro would have offered a finite list of specific reagents to use. 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647